NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUL 06 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

SANTOS VENTURA-FLORES,                           No. 10-71885

               Petitioner,                       Agency No. A099-483-601

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Santos Ventura-Flores, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings

conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Popa v. Holder,

571 F.3d 890, 894 (9th Cir. 2009). We deny in part and dismiss in part the petition

for review.

      The agency did not abuse its discretion in denying Ventura-Flores’ motion

to reopen because it is undisputed that the written notice of the hearing was mailed

to the most recent address provided by Ventura-Flores. See 8 U.S.C. § 1229(c).

      We lack jurisdiction to consider Ventura-Flores’ unexhausted claim that his

due process rights were violated. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004).

      Ventura-Flores’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   10-71885